DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
 

Response to Remarks
Rejections under 35 USC §101
Applicant's remarks/amendments, filed 10/12/2020 have been fully considered but the amendments are effective for overcoming the 35 USC §101 rejection by the new language reciting significant structural interaction (i.e. “kiosk” with imaging, weighing and near-field communication operations. 

Rejections under 35 USC §103
Applicant’s arguments with respect to previous claim rejections, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-12, 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sones et al. (US 2010/0290665), herein “Sones”; in view of Schneeberger et al. US 2006/0155657), herein “Schneeberger”; in view Abell et al. (US 2003/0172028), herein “Abell”; and further in view of Chiu et al. (US 2009/0212113), herein “Chiu”. 

Referring to Claims 1, 9-11, 15 and 17,  Sones teaches a computer-implemented method, system and medium, respectively directed to the same steps of :
 	capturing an image of a parcel via an imaging device of a kiosk (e.g. Fig. 1, elm. 110; and ¶019: The vision system is further capable of receiving the acquired images from the image acquisition units, storing the received images, and processing the received images to estimate length, width, and height dimensions of the package.); and determining a weight of the parcel via a weighing device (e.g. Fig. 1, elm. 130 and ¶0020: The platform may comprise a scale capable of weighing the package placed on the top surface of the platform. Alternatively, the configuration may further include a scale having the platform resting thereon and capable of weighing the package placed on the top surface of the platform);
 determining, by the kiosk, a factor (e.g. dim-weight) of the parcel that affects service level according to estimated dimensions of the parcel as shown in the image of the parcel (¶0043: The system 100 further includes a point-of-sale display 180. In accordance with an embodiment of the present invention, the vision engine 160 is capable of wirelessly communicating with the display 180. For example, the vision engine may send estimated dimension information to the display 180 such that the display 180 may present the estimated dimension information to a user. The display may also present package weight information, dim-weight information, and shipping cost information to the user. In accordance with an alternative embodiment, the vision engine 160 is capable of communicating in a wired manner with the display 180. Such wireless and wired communication techniques are well known in the art).
dim-weight and the weight of the parcel (e.g. ¶0043: ibid; and ¶0063: Once the volume of the box is estimated and the weight of the box is measured (e.g., using a scale), the volume and the weight may be used as inputs to a look-up-table to determine a corresponding cost for shipping the box).
While Sones teaches the calculation of factors that determine shipping classification (i.e. ¶0043: dim-weight), he is not specific to terminology “parcel class”.
Schneeberger, however in his model for generating and documenting shipping costs, discloses a kiosk calculating fees according to “parcel class” determined by dimensions (e.g. ¶0020: The apparatus can e.g. comprise a height measuring device arranged on a vertical wall at the weighing table of the weight detector. The height measuring device allows to attribute the mailing item on the weighing table to one of at least two different height classes. Hence, not only the weight, but also of the height or height class of the item on the weighing table can be determined easily; and ¶0053).
One of ordinary skill in the art would find it obvious to recognize the inherent contribution dimensions of a parcel to class determination and the benefit of size determination for determining shipping service type and standardized fee structures accordingly. 
And while Sones teaches a kiosk that is integrated into a point of sale context (e.g. ¶0039: Such a configuration 100 may be established at a point-of-sale location (e.g., within a store) that ships packages (e.g., a Federal Express (Fed Ex) store, a United Parcel Service (UPS) store, a U.S. Post Office; ¶0043 and ¶0066)), he is silent to the mobile commerce techniques recited.
Notably, the wireless transmission features of the invention is implemented via Bluetooth protocol. Utilizing Bluetooth protocol, the customer device creates a personal area network (PAN) connecting the customer device with the terminal and, in certain embodiments, also connecting the server; and ¶0030: The present invention extends the functional features of Bluetooth technology to provide a method and system that enables wireless authorization of payment for products and/or services. The invention requires the customer to first establish a service contract such as a Wireless Cellular agreement or credit card agreement, approving the utilization of the service contract for additional authorized billing, and later utilizing the service contracts as an agreed billing mechanism to pay for services and/or products received. The illustrative embodiments of the invention are described with reference to specific type of purchases and assumes that the terminals provided for payment of these purchases are enabled to receive (and in some cases transmit) wireless communication). 
One of ordinary skill in the art would find it obvious to facilitate payment of calculated charges using mobile commerce technology, for the apparent convenience and time-saving advantages (See Abell: ¶0007/¶0008).
Claim 9 has the further limitation of the imaging device capturing a portion of a shipping label, which is not taught by Sones; and while Schneeberger discloses a kiosk camera (e.g. ¶0058), and weight sensor (e.g. Abstract); and an item with an attached shipping label with both coded shipping information and authorization (e.g. Fig. 4; and ¶0056: For shipping a mailing item by means of the system of FIG. 3, a user goes to the premises of retailer 24 and places mailing item 27 on the weighing table of one of the apparatuses 20. It should advantageously be in contact with the walls 4b and 4c. Weight detector unit 1 then automatically determines the weight of the item. In addition, apparatus 20 asks the user for the size class, which he can, as described above, determine by means of the height measuring device 5, and the width and depth measuring device 6. Further, apparatus 20 asks for the desired type of shipping as well as for the geographical destination area, such as a country or a specific address. From these data, apparatus 20 determines the appropriate fee and prints a fee label 26), he also is silent to an imaging device to capture an image of a parcel with an image portion containing a shipping label per se.
Chiu however in his model capturing information from an image, discloses this feature an imaging device with an integrated barcode capture/scanner for reading the imaged label (e.g. Figs. 1 and 4; and ¶0068: Barcode detection module 34 receives the digital image and automatically detects whether the scene of interest includes a barcode (44).).
One of ordinary skill in the art would find it obvious to capture as much identifying information in an image for the advantages of attached, visual verification of data at all stages of parcel processing. 



Referring to Claims 2, 3, 8, 19 and 20, Sones, in view of Schneeberger, Abell and Chiu, teaches claims 1 and 15, yet Sones is silent to  automatically initiating, via a communication protocol, the short-range wireless communication between the kiosk and the mobile device; and validating an account holder having a possession of the mobile device based on the short-range wireless communication; and in response to validating the account holder having the possession of the mobile device, electronically charging the shipping charge to the account associated with the mobile device; and  wherein electronically charging the shipping charge further comprises electronically charging the shipping charge in real time or near real time when the shipping charge is electronically determined.
Abell however discloses:
automatically initiating, via a communication protocol, the short-range wireless communication between the kiosk and the mobile device (¶0028/¶0029: Each mobile communication unit 66 communicates with devices on the network backbone 52 via a selected access point 54 and/or with other mobile communication units, and/or directly with the host computer 60, if within cell range of the host computer 60. Upon roaming from one cellular to another, the mobile communication unit 66 is configured to associate itself with a new access point 54 or directly with the host computer 60 if within range; and ¶0043); and 
From the vending machine perspective, the request is received via Bluetooth transmission. The vending machine is provided with Bluetooth information from the infrastructure. The vending machine thus establishes a personal area network (PAN) 701 with the approved customer device 711 and dispenses product and forwards information about the items select to the infrastructure for payment processing.); and 
in response to validating the account holder having the possession of the mobile device, electronically charging the shipping charge to the account associated with the mobile device; and wherein electronically charging the charge further comprises electronically charging the charge in real time or near real time when the charge is electronically determined (e.g. ¶0044: Another illustrative embodiment involves the utilization of Bluetooth functionality by a customer to authorize payment for the customer's restaurant bill. The customer's mobile device (e.g., PDA, cellular phone, smartcard or other Bluetooth enabled devices) connects (wirelessly) to the restaurant's Bluetooth enabled billing system. The customer may scan a barcode on the bill, or enter a code number from the bill/receipt into the Bluetooth enabled device so that the restaurant's computer (e.g., cashier's register/terminal) is able to identify the customer and the bill is charged to the customer's account accordingly.).
One of ordinary skill in the art would find it obvious to facilitate payment of calculated charges using mobile commerce technology and pre-configured payment arrangements, for the apparent convenience and time-saving advantages (See Abell: ¶0007/¶0008).

Referring to Claim 4, Sones, in view of Schneeberger, Abell and Chiu, teaches Claim 1 and Sones further teaches the method comprising: causing the parcel to pass over the weighing device (¶0038: conveyer belt).  

Referring to Claims 5 and 18, Sones, in view of Schneeberger, Abell and Chiu, teaches Claims 4 and 15, yet Sones is silent to wherein the image of the parcel comprises an image portion of a shipping label, the method further comprising: retrieving the authorization code from the image portion of the shipping label. 
Schneeberger discloses both an attached tag with both shipping information and authorization, as well as a camera for imaging –a feature made obvious to one of ordinary skill in the art to incorporate for the advantages of having attached and visual verification, also is silent to the label being imaged per se.
Chiu however in his model for package imaging for obtaining label data, discloses this feature (Figs. 1 and 4).
One of ordinary skill in the art would find it obvious to capture attached label information in an image for the advantages of having a reproducible and verifiable image record.

Referring to Claims 12 and 16, Sones, in view of Schneeberger, Abell and Chiu, teaches Claims 9 and 15, yet Sones is silent to a the kiosk further comprising reading device with optical character recognition capability, the reading device configured to extract the shipping information from the image portion containing the shipping label.
per se.
Chiu however in his model for package imaging for obtaining label data, discloses this feature (Figs. 1 and 4).
	One of ordinary skill in the art would find it obvious to capture attached label information in an image for the advantages of having a reproducible and verifiable image record.

Referring to Claim 14, Sones, in view of Schneeberger, Abell and Chiu, teaches Claim 9, yet Sones is silent to wherein the shipping information comprises an identifier of the mobile device, wherein the kiosk is further configured to: Page 5 of 16Application No. 16/043,649Attorney Docket No. IPP2018019959/312286 establish the communication session between the network interface and the mobile device based on the identifier of the mobile device. 
Abell discloses this feature in his representative model for mobile payments (e.g.  ¶0041: One application of the invention involves utilization of the Bluetooth payment authorization method with vending machines as illustrated in FIG. 7. The vending machine 709 is provided with a Bluetooth receiver and transmitter (i.e., communication logic and RF antenna) that transmits requests to an associated server 703. A transaction with the vending machine 709 may thus be completed via any Bluetooth enabled device 711, such as a PDA or cellular phone. With a cellular phone, for example, the customer calls the number on the vending machine (e.g., 1-800- . . . ). The call is connected to a background system including server 703 that is capable of initiating billing authorization request to the cellular phone contract provider 707. The customer's Bluetooth ID number is transferred to the background infrastructure (e.g., a server). The Bluetooth enable cellular phone 711 and associated customer ID is detected by the vending machine 709 via a Bluetooth link, and selection of a product from the vending machine is granted).
One of ordinary skill in the art would find it obvious to facilitate payment of calculated charges using mobile commerce technology and pre-configured payment arrangements, for the apparent convenience and time-saving advantages (See Abell: ¶0007/¶0008).

Claims 6, 7 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sones, in view of Schneeberger and Abell, as applied to claims 1 and 9 above, and further in view of Bielefeld (US 2007/0016538), herein “Bielefeld”.

Referring to Claims 6, 7 and 13, Sones, in view of Schneeberger, Abell and Chiu teaches claims 4 and 9, and while Sones teaches determining by the kiosk a shipping charge for the parcel based at least in part on the parcel dim-weight and the weight of the parcel (e.g. ¶0043: ibid; and ¶0063: Once the volume of the box is estimated and the weight of the box is measured (e.g., using a scale), the volume and the weight may be used as inputs to a look-up-table to determine a corresponding cost for shipping the box),  Sones is silent to retrieving a class of service of the parcel based on the dimensions of the parcel as shown in the image of the parcel; and determining the 
Bielefeld however is specific to retrieving a class of service based on dimensions, and wherein the class of the parcel comprises one of ground service and air service (e.g. ¶0051: The system 10 may calculate a size 65 based on individual measurements of length, width, and height. In one embodiment, the system 10 may assign a standard size 65 to a parcel based on its service level 62, size category 63, or a combination of the two. For example, a parcel shipped using next-day air service inside a standard letter size may be assigned a standard size, as limited by the standard letter envelope; and ¶0061: In general, as the size of a parcel increases, the expected weight also increases; however, the relationship is often not linear and also will vary depending on the parcels in a sample. Small parcels may be relatively heavy; large parcels may be relatively light. Also, parcels shipped according to different service levels 62 may have a size-weight relationship that is dependent upon or related to the particular service level. In any event, a size formula may be used to generate a curve for each of a variety of service classes: NDA_ Size=c1+c2*Weight+c3*CAT [1] 2DA_ Size=d1+d2*Weight+d3*CAT [2] 3DA_ Size=e1+e2*Weight+e3*CAT [3] In the above equations, the coefficients c1, c2, and c3 are the numerical constants for parcels shipped using NDA or Next-Day Air service; d1, d2, and d3 are the numerical constants for parcels shipped using 2DA or Second-Day Air service; and e1, e2, and e3 are the numerical constants for parcels shipped using 3DA or Third-Day service.
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure for features relating to parcel processing and/or mobile payment systems.


		
		


https://www.globenewswire.com › 2008/02/07 
US 20070181662 		US 20090095047		US 20090259553
US 20100126780		US 20040230601 		US 20050080749 
US 20020007353 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210.  The examiner can normally be reached on M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687                                                                                                                                                                                                        3